Citation Nr: 1434665	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  93-27 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic encephalopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had recognized guerilla service from April 1945 to November 1945.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 1991 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which, in pertinent part, denied service connection for post-traumatic encephalopathy.  In April 1996, the Board remanded the appeal to the RO for additional action. 

In July 1997, the Board denied, in pertinent part, service connection for post-traumatic encephalopathy.  In August 1997, the Veteran both submitted a Motion for Reconsideration of the July 1997 Board decision and appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 1997, the Court dismissed the Veteran's appeal as his Motion for Reconsideration remained pending before the Board.  The Board subsequently denied the Motion for Reconsideration. The Veteran again appealed to the Court.  In April 1999, the Court granted the Parties' Motion to Vacate; vacated the July 1997 Board decision; and remanded the appeal to the Board for additional action.  In February 2000, March 2004, October 2005, May 2006, and June 2008, the Board remanded the appeal to the RO for additional action. 

In October 2008, the Veteran submitted a Motion to Advance on the Docket, which was granted in December 2009.  In December 2009, the Board, in pertinent part, remanded the issue of service connection for post-traumatic encephalopathy to the RO for additional action.  

In November 2010, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In January 2011, the requested VHA opinion was incorporated into the record.  In March 2011, the Board determined that the VHA opinion was insufficient and requested that the VHA opinion be clarified.  In March 2011, an amended VHA opinion was incorporated into the record.  In April 2011, the Veteran was provided with a copy of the VHA opinion and the addendum thereto.  In September 2011, May 2012, and July 2013, the Board remanded the appeal to the RO for to try to obtain a neurological examination and medical opinion.  Unfortunately, due to the Veteran's advanced age and related inability to travel long distances (see March 2013 and April 2014 written statements from the Veteran's daughter) as well as the misdirection of previous VA examination notification requests, a current VA neurological examination was unable to be obtained.  

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current disability of post-traumatic encephalopathy.

2.  The Veteran sustained an in-service shrapnel wound to the head.

3.  The Veteran's post-traumatic encephalopathy is related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for post-traumatic encephalopathy have been met.  38 U.S.C.A.           §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.102, 3.159 (2013).  The Board is granting service connection for post-traumatic encephalopathy, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Post-Traumatic Encephalopathy

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran essentially contends that he developed post-traumatic encephalopathy due to a shrapnel wound to the head sustained during active service.  Specifically, the Veteran states that he has experienced recurrent dizziness and loss of consciousness and memory since the in-service injury.  See March 1990 to July 1997 Veteran's written statements.  In a March 1991 written statement, the Veteran reported that, a few months after service separation, he began suffering from head pain followed by headaches, fever, dizziness, delirium, and loss of memory.

First, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a current disability of post-traumatic encephalopathy.  In July 1990 and May 1996 private medical evaluation reports, Dr. P.L, after eliciting a history from the Veteran and performing a physical examination, diagnosed the Veteran with post-traumatic encephalopathy.  A May 1991 VA examination report noted no evidence of neuropsychiatric pathology.  

At an August 2006 VA neurological examination, the VA examiner noted that the Veteran had an extremely poor mental status examination score (2/30), but indicated that she could not say if this was because of an underlying brain problem/encephalopathy or simply because the Veteran did not seem interested in answering the questions.  The VA examiner noted the neurological examination was otherwise essentially normal and did not provide a diagnosis.  In a January 2011 VHA medical opinion, the VHA examiner indicated that he was unable to make a valid determination if the Veteran suffers from post-traumatic encephalopathy without brain imaging and further neuropsychological testing.  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran has a current post-traumatic encephalopathy disability.

Next, the Board finds that the Veteran experienced an in-service shrapnel wound to the head.  Service personnel records indicate that the Veteran sustained a shrapnel wound on the right side of the head during an attack on enemy forces in July 1945.  

The Board further finds that the evidence is at least in equipoise as to whether the currently diagnosed post-traumatic encephalopathy is related to the in-service shrapnel wound.  In the July 1990 and May 1996 private medical evaluations, 
Dr. P.L. noted that the Veteran reported that he began suffering from headaches, dizziness, and loss of memory associated with the residuals of the shell fragment wound that had increased in severity since service.  Dr. P.L., after eliciting a history from the Veteran and performing a physical examination, opined that the Veteran's post-traumatic encephalopathy was a residual of the in-service shell fragment wound to the head.  

In the January 2011 VHA medical opinion, the VHA examiner noted that there are three major means of attempting to learn if someone has a post-traumatic encephalopathy, specifically, clinical examination, EEG testing, and brain imaging.  The VHA examiner noted that, in general, a post-traumatic encephalopathy is usually most severe right after the injury and, without earlier testing, it is difficult to know if the Veteran's "dementia" is post-traumatic or has another cause.  The VHA examiner noted that, while the Veteran previous had an EEG in September 1996 (which is of record) that was read as normal, often people with severe injuries have EEG abnormalities, but not always.  The VHA examiner opined that he could not make a valid determination of whether the Veteran suffers with a post-traumatic encephalopathy without further testing.   

Based on the above, the Board finds that the evidence of record sufficiently indicates that the Veteran's post-traumatic encephalopathy is at least as likely as not related to the in-service shrapnel wound; therefore, resolving reasonable doubt in favor of the Veteran, service connection for post-traumatic encephalopathy is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for post-traumatic encephalopathy is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


